DETAILED ACTION
This Office action is in reply to correspondence filed 24 November 2020 in regard to application no. 16/358,927.  Claims 4, 6, 11, 13, 18 and 20 have been cancelled.  Claims 1-3, 5, 7-10, 12, 15-17 and 19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a system (a type of machine), claim 8 is directed to a computer-readable medium (an article of manufacture) and claim 15 is directed to a method (process); the other claims depend from these.  The claim(s) recite(s) identifying objects requiring something (e.g., from the specification, a payment) to be distributed, generating schedules for the distribution, identify an “event execution” and an “object deployment”, for a “a product or service” that has been provided and which has certain characteristics, generate a request for information related to this, and deploy resources to multiple entities (e.g. send payment to more than one entity) based on a representation of an event, which includes encrypting and decrypting certain information (and encryption itself is sufficient to make a communication “secure”.  All of these are steps that can be performed mentally, or with, at most, a pen and paper.
An accounts-payable clerk, before there was any such thing as a computer, used ledger paper to keep track of who needed to be paid, how much and when, and would routinely be notified when products or services had been provided which required payment; for instance, a vendor would send an invoice via the post.  Another person could ask to see the ledger, which is essentially the “generate a request” step.  Encryption and decryption can be done by simple, pencil-and-paper means such as a basic cipher; none of this requires any computer or other technology at all.
This judicial exception is not integrated into a practical application because aside from the inclusion of generic computers with generic computer components, which will themselves be addressed below, the claim does no more than what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claim only manipulates information regarding things which require distribution, schedules and the like, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  It does not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
It does not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e); the entire linkage is that the generically-described computer “execute[s] computer-readable program code” to perform the abstract steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and memory with instructions.  These elements are recited at a high degree of generality and the specification makes it explicitly clear, ¶39, that no specific technology at all is required but that “any information technology platform of an enterprise” such as “servers, machines, mainframes, personal computers, network devices, front and backend systems, database system and/or the like” would suffice. [emphasis added]
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a series of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but are similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 9 and 16 simply recite further manipulation of information, claims 3 and 17 are simply further descriptive of the type of information being manipulated, claims 5, 12 and 19 simply require an unspecified “secure messaging platform”, the computer equivalent of putting papers into an envelope that can’t be seen through, and claims 7 and 14 simply require that an event take place in “real time”, which does nothing to make the invention less abstract.
The claims are not patent eligible.  The Examiner has conducted a thorough review of the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. (U.S. Patent  No. 10,395,287) in view of Abate et al. (U.S. Publication No. 2019/0279207, filed 2 October 2013) further in view of Lokman et al. (U.S. Publication No. 2017/0331794).

In-line citations are to Lowell.
With regard to Claim 1:
Lowell teaches: A system for real-time resource split distribution, the system comprising:
a memory device; [Col. 2, line 50, a “non-transitory memory”] and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code [Col. 2, lines 50-53; the system includes a “processor” and the memory stores “instructions that, when executed by the processor, cause the processor to perform processing”] to:
identify objects requiring upstream or downstream resource distribution upon event execution, [Col. 4, lines 54-55; “identify invoices for expedited processing based on various factors”; line 61; this includes “data on suppliers” and “a customer of a supplier”; Col. 3, lines 52-53; this includes “comparing, by the invoice hub server, the one or more invoice records to [] one or more business rules” which reads on event execution] wherein the objects requiring upstream or downstream resource distribution are products or services that require one or more upstream or downstream entities to be provided resources when the object is obtained by a user; [abstract; payment is provided in exchange for the product]
identify an event execution [id.; the comparison to business rules reads on event execution and performing a step reads on identifying that it was to be performed] and object deployment; [Col. 15, lines 51 -52; “invoice information may be imported and/or accessed by the Invoice Hub server”] 
generate a secure request for information message tag within a real-time network associated with the event execution and object deployment... [Col. 16, lines 57-60; “server provides a list of eligible invoices that may be displayed to the user. In some embodiments, the Invoice Hub server may perform this request in response to a request for eligible invoice information from a supplier”; performing a request reads on generating it; any item in such a list reads on a tag; Col. 5, line 30; “secure[] file transfer protocol” is used, which reads on all of the communication being “secure”] 
deploy split resources from a single event execution and object deployment to multiple upstream or downstream entities... [Sheet 5, Fig. 5; Col. 13, lines 25-27; “selected funding descriptor that provides a monetary value based on the number of action selector 514 elements that have been selected by the user”]
wherein splitting resources comprises splitting resource distribution to multiple entities for the event execution. [abstract; Sheet 5, Fig. 5; Sheet 7, Fig. 7 showing that payments are to be provided to multiple suppliers]

Though Lowell teaches the use of payment schedules, [Col. 9, lines 35-36; it determines “high priority invoices based on the payment schedule”] he does not explicitly teach generate coordinated resource distribution schedules for the upstream or downstream resource distributions, wherein the coordinated resource distribution schedules are secured by encryption… within a clearing house database, making payments based on... the coordinated resource distribution schedules, that information is sent which includes the coordinated resource distribution schedules, or that a step is taken based on data associated with the secure request for information tag carried along with the resource distribution upon event execution, but it is known in the art.  

Abate teaches systems and methods for payment processing [title] which allow for a “schedule” to “control the flow of funds to and from” an “account” by using an “account control rule set” to “schedule payments from one or more of the customer’s accounts”. [0028] This may be used in “bill payment”, [0027] which may be in the form of “monthly statements” which may be received, e.g. “via email”, or “alerts” received via “text message”. [0050] The user may “interface with” a system such as that of a “bank” to “schedule a desired payment”, which may include “setting the payee and providing information regarding the payee such as account particulars, setting the date of the payment, setting the amount of the payment, and/or setting any contingencies of the payment”, [0075] which reads on sending information along with the schedule information (in this case, the payment date).  Information is encrypted [0133] and stored in a “database”. [0033]  Abate and Lowell are analogous art as each is directed to electronic means for managing financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Abate with that of Lowell in order to send schedule information along with other information, as taught by Abate; further, it is simply a combination of known parts with predictable results, simply providing schedules as taught by Abate when the relevant information is available and providing schedule information such as a date along with other data; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Lowell does not explicitly teach provide entity enabled coding for entity decryption of secure request for information tag carried along with the resource distribution upon event execution, though he does disclose a secure request as cited above, but it is known in the art.  Lokman teaches an encryption system [title] which can take steps as a result of a “view of the network” which includes “events”. [0009] It performs “resource coordination”, [0019] uses a “secure path” for “requests” [0029] and “decrypts” information including a “unique tag”. [0030] The system performing these tasks reads on the claimed, enabled “entity”, and its software reads on the claimed entity enabled coding.  Lokman and Lowell are analogous art as each is directed to electronic means for managing secure requests for data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lokman with that of Lowell in order to ensure decryption, as taught by Lokman, of encrypted information, such as that of Lowell; further, it is simply a combination of known parts with predictable results, simply performing Lokman’s step at the appropriate point during Lowell’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

In this and the subsequent claims, referring to a database as a “clearing house database”, absent any form or structure to distinguish, is considered mere labeling and given no patentable weight.

With regard to Claim 2:
The system of claim 1, wherein generating coordinated resource distribution schedules for the upstream or downstream resource distributions further comprises identifying terms for resource distribution between upstream or downstream entities and the user, [Col. 14, line 18; an “invoice” presents “terms” to “the customer”] and conforming the terms to the coordinated resource distribution schedule, [Abate, as cited above; scheduling the payment with the bank to be made at the proper time reads on this] wherein the terms include a resource amount [id.; the data explicitly include an amount] and an account for resource distribution. [0076; “set interrelationships between payments and/or deposits of accounts”]

It would have been obvious to one then of ordinary skill in the art to combine this feature of Abate with the teaching of Lowell in order to pay an invoice when scheduled, as taught by Abate.

With regard to Claim 3:
The system of claim 1, wherein the upstream or downstream resource distributions include distributions to upstream or downstream entities associated with constructing or distributing the object for event execution and object deployment. [Col. 4, line 61; “suppliers” read on those who distribute or deploy objects]

This claim is not patentably distinct from claim 1.  The only difference is that the entities to whom resources are distributed are further described; so for example, rather than making a payment to a person generally, here a payment is made to a particular type of person; but this is nonfunctional, descriptive language which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The system of claim 1, wherein the request for information message associated with the real-time payment network further comprises a secure messaging platform [Abate, 0054; “the system interfaces with the user to determine specific information that the user wishes to secure”] via secure network processing [Col. 5, line 30; “secure[] file transfer protocol”] for transmission of coordinated resource distribution schedules.

This claim is not patentably distinct from claim 1. Calling a computer, or a computer program, a “secure messaging platform”, absent any steps or structure, is considered mere labeling and given no patentable weight.  Claim 1 already included the use of secure network processing, inherent in the “secure request”.  The phrase “for transmission of coordinated resource distribution schedules” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
Lowell teaches: A computer program product for real-time resource split distribution, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, [Col. 2, lines 51-52; “memory storing instructions that, when executed by the processor, cause the processor to perform processing”] the computer-readable program code portions comprising:
an executable portion configured for identifying objects requiring upstream or downstream resource distribution upon event execution, [Col. 4, lines 54-55; “identify invoices for expedited processing based on various factors”; line 61; this includes “data on suppliers” and “a customer of a supplier”; Col. 3, lines 52-53; this includes “comparing, by the invoice hub server, the one or more invoice records to [] one or more business rules” which reads on event execution] wherein the objects requiring upstream or downstream resource distribution are products or services that require one or more upstream or downstream entities to be provided resources when the object is obtained by a user; [abstract; payment is provided in exchange for the product]
an executable portion configured for identifying an event execution [id.; the comparison to business rules reads on event execution and performing a step reads on identifying that it was to be performed] and object deployment; [Col. 15, lines 51 -52; “invoice information may be imported and/or accessed by the Invoice Hub server”] 
an executable portion configured for generating a secure request for information message tag within a real-time network associated with the event execution and object deployment... [Col. 16, lines 57-60; “server provides a list of eligible invoices that may be displayed to the user. In some embodiments, the Invoice Hub server may perform this request in response to a request for eligible invoice information from a supplier”; performing a request reads on generating it; any item in such a list reads on a tag; Col. 5, line 30; “secure[] file transfer protocol” is used, which reads on all of the communication being “secure”] 
an executable portion configured for deploying split resources from a single event execution and object deployment to multiple upstream or downstream entities... [Sheet 5, Fig. 5; Col. 13, lines 25-27; “selected funding descriptor that provides a monetary value based on the number of action selector 514 elements that have been selected by the user”]
wherein splitting resources comprises splitting resource distribution to multiple entities for the event execution. [abstract; Sheet 5, Fig. 5; Sheet 7, Fig. 7 showing that payments are to be provided to multiple suppliers]

Though Lowell teaches the use of payment schedules, [Col. 9, lines 35-36; it determines “high priority invoices based on the payment schedule”] he does not explicitly teach generating coordinated resource distribution schedules for the upstream or downstream resource distributions, wherein the coordinated resource distribution schedules are secured by encryption… within a clearing house database, making payments based on... the coordinated resource distribution schedules, that information is sent which includes the coordinated resource distribution schedules, or that a step is taken based on data associated with the secure request for information tag carried along with the resource distribution upon event execution, but it is known in the art.  

Abate teaches systems and methods for payment processing [title] which allow for a “schedule” to “control the flow of funds to and from” an “account” by using an “account control rule set” to “schedule payments from one or more of the customer’s accounts”. [0028] This may be used in “bill payment”, [0027] which may be in the form of “monthly statements” which may be received, e.g. “via email”, or “alerts” received via “text message”. [0050] The user may “interface with” a system such as that of a “bank” to “schedule a desired payment”, which may include “setting the payee and providing information regarding the payee such as account particulars, setting the date of the payment, setting the amount of the payment, and/or setting any contingencies of the payment”, [0075] which reads on sending information along with the schedule information (in this case, the payment date).  Information is encrypted [0133] and stored in a “database”. [0033]  Abate and Lowell are analogous art as each is directed to electronic means for managing financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Abate with that of Lowell in order to send schedule information along with other information, as taught by Abate; further, it is simply a combination of known parts with predictable results, simply providing schedules as taught by Abate when the relevant information is available and providing schedule information such as a date along with other data; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Lowell does not explicitly teach providing entity enabled coding for entity decryption of secure request for information tag carried along with the resource distribution upon event execution, though he does disclose a secure request as cited above, but it is known in the art.  Lokman teaches an encryption system [title] which can take steps as a result of a “view of the network” which includes “events”. [0009] It performs “resource coordination”, [0019] uses a “secure path” for “requests” [0029] and “decrypts” information including a “unique tag”. [0030] The system performing these tasks reads on the claimed, enabled “entity”, and its software reads on the claimed entity enabled coding.  Lokman and Lowell are analogous art as each is directed to electronic means for managing secure requests for data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lokman with that of Lowell in order to ensure decryption, as taught by Lokman, of encrypted information, such as that of Lowell; further, it is simply a combination of known parts with predictable results, simply performing Lokman’s step at the appropriate point during Lowell’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 9:
The computer program product of claim 8, wherein generating coordinated resource distribution schedules for the upstream or downstream resource distributions further comprises identifying terms for resource distribution between upstream or downstream entities and the user, [Col. 14, line 18; an “invoice” presents “terms” to “the customer”] and conforming the terms to the coordinated resource distribution schedule, [Abate, as cited above; scheduling the payment with the bank to be made at the proper time reads on this] wherein the terms include a resource amount [id.; the data explicitly include an amount] and an account for resource distribution. [0076; “set interrelationships between payments and/or deposits of accounts”]

It would have been obvious to one then of ordinary skill in the art to combine this feature of Abate with the teaching of Lowell in order to pay an invoice when scheduled, as taught by Abate.

With regard to Claim 10:
The computer program product of claim 8, wherein the upstream or downstream resource distributions include distributions to upstream or downstream entities associated with constructing or distributing the object for event execution and object deployment. [Col. 4, line 61; “suppliers” read on those who distribute or deploy objects]

This claim is not patentably distinct from claim 8. The only difference is that the entities to whom resources are distributed are further described; so for example, rather than making a payment to a person generally, here a payment is made to a particular type of person; but this is nonfunctional, descriptive language which imparts neither structure nor functionality to the claimed computer program product and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The computer program product of claim 8, wherein the secure request for information message associated with the real-time payment network further comprises a secure messaging platform [Abate, 0054; “the system interfaces with the user to determine specific information that the user wishes to secure”] via secure network processing [Col. 5, line 30; “secure[] file transfer protocol”] within the clearing house database [Abate, as cited above in regard to claim 8] for transmission of coordinated resource distribution schedules.

This claim is not patentably distinct from claim 8.  Calling a computer, or a computer program, a “secure messaging platform”, absent any steps or structure, is considered mere labeling and given no patentable weight.  The phrase “for transmission of coordinated resource distribution schedules” consists entirely of intended-use language which is considered but given no patentable weight.  The use of secure requests, which reads on secure network processing, and a database were already included in claim 8.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
Lowell teaches: A computer-implemented method for real-time resource split distribution, the method comprising:
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, [Col. 2, lines 50-53; the system includes a “processor” and a “non-transitory memory” which stores “instructions that, when executed by the processor, cause the processor to perform processing”] such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
identifying objects requiring upstream or downstream resource distribution upon event execution, [Col. 4, lines 54-55; “identify invoices for expedited processing based on various factors”; line 61; this includes “data on suppliers” and “a customer of a supplier”; Col. 3, lines 52-53; this includes “comparing, by the invoice hub server, the one or more invoice records to [] one or more business rules” which reads on event execution] wherein the objects requiring upstream or downstream resource distribution are products or services that require one or more upstream or downstream entities to be provided resources when the object is obtained by a user; [abstract; payment is provided in exchange for the product]
identifying an event execution [id.; the comparison to business rules reads on event execution and performing a step reads on identifying that it was to be performed] and object deployment; [Col. 15, lines 51 -52; “invoice information may be imported and/or accessed by the Invoice Hub server”] 
generating a secure request for information message tag within a real-time network associated with the event execution and object deployment... [Col. 16, lines 57-60; “server provides a list of eligible invoices that may be displayed to the user. In some embodiments, the Invoice Hub server may perform this request in response to a request for eligible invoice information from a supplier”; performing a request reads on generating it; any item in such a list reads on a tag; Col. 5, line 30; “secure[] file transfer protocol” is used, which reads on all of the communication being “secure”] 
deploying split resources from a single event execution and object deployment to multiple upstream or downstream entities... [Sheet 5, Fig. 5; Col. 13, lines 25-27; “selected funding descriptor that provides a monetary value based on the number of action selector 514 elements that have been selected by the user”]
wherein splitting resources comprises splitting resource distribution to multiple entities for the event execution. [abstract; Sheet 5, Fig. 5; Sheet 7, Fig. 7 showing that payments are to be provided to multiple suppliers]

Though Lowell teaches the use of payment schedules, [Col. 9, lines 35-36; it determines “high priority invoices based on the payment schedule”] he does not explicitly teach generating coordinated resource distribution schedules for the upstream or downstream resource distributions, wherein the coordinated resource distribution schedules are secured by encryption… within a clearing house database, making payments based on... the coordinated resource distribution schedules, that information is sent which includes the coordinated resource distribution schedules, or that a step is taken based on data associated with the secure request for information tag carried along with the resource distribution upon event execution, but it is known in the art.  

Abate teaches systems and methods for payment processing [title] which allow for a “schedule” to “control the flow of funds to and from” an “account” by using an “account control rule set” to “schedule payments from one or more of the customer’s accounts”. [0028] This may be used in “bill payment”, [0027] which may be in the form of “monthly statements” which may be received, e.g. “via email”, or “alerts” received via “text message”. [0050] The user may “interface with” a system such as that of a “bank” to “schedule a desired payment”, which may include “setting the payee and providing information regarding the payee such as account particulars, setting the date of the payment, setting the amount of the payment, and/or setting any contingencies of the payment”, [0075] which reads on sending information along with the schedule information (in this case, the payment date).  Information is encrypted [0133] and stored in a “database”. [0033]  Abate and Lowell are analogous art as each is directed to electronic means for managing financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Abate with that of Lowell in order to send schedule information along with other information, as taught by Abate; further, it is simply a combination of known parts with predictable results, simply providing schedules as taught by Abate when the relevant information is available and providing schedule information such as a date along with other data; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Lowell does not explicitly teach providing entity enabled coding for entity decryption of secure request for information tag carried along with the resource distribution upon event execution, though he does disclose a secure request as cited above, but it is known in the art.  Lokman teaches an encryption system [title] which can take steps as a result of a “view of the network” which includes “events”. [0009] It performs “resource coordination”, [0019] uses a “secure path” for “requests” [0029] and “decrypts” information including a “unique tag”. [0030] The system performing these tasks reads on the claimed, enabled “entity”, and its software reads on the claimed entity enabled coding.  Lokman and Lowell are analogous art as each is directed to electronic means for managing secure requests for data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lokman with that of Lowell in order to ensure decryption, as taught by Lokman, of encrypted information, such as that of Lowell; further, it is simply a combination of known parts with predictable results, simply performing Lokman’s step at the appropriate point during Lowell’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 16:
The computer-implemented method of claim 15, wherein generating coordinated resource distribution schedules for the upstream or downstream resource distributions further comprises identifying terms for resource distribution between upstream or downstream entities and the user, [Col. 14, line 18; an “invoice” presents “terms” to “the customer”] and conforming the terms to the coordinated resource distribution schedule, [Abate, as cited above; scheduling the payment with the bank to be made at the proper time reads on this] wherein the terms include a resource amount [id.; the data explicitly include an amount] and an account for resource distribution. [0076; “set interrelationships between payments and/or deposits of accounts”]

It would have been obvious to one then of ordinary skill in the art to combine this feature of Abate with the teaching of Lowell in order to pay an invoice when scheduled, as taught by Abate.

With regard to Claim 17:
The computer-implemented method of claim 15, wherein the upstream or downstream resource distributions include distributions to upstream or downstream entities associated with constructing or distributing the object for event execution and object deployment. [Col. 4, line 61; “suppliers” read on those who distribute or deploy objects]

This claim is not patentably distinct from claim 15.  The only difference is that the entities to whom resources are distributed are further described; so for example, rather than making a payment to a person generally, here a payment is made to a particular type of person; but this is nonfunctional, descriptive language which imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The computer-implemented method of claim 15, wherein the secure request for information message associated with the real-time payment network further comprises a secure messaging platform [Abate, 0054; “the system interfaces with the user to determine specific information that the user wishes to secure”] via secure network processing [Col. 5, line 30; “secure[] file transfer protocol”] within the clearing house database [Abate, as cited above in regard to claim 8] for transmission of coordinated resource distribution schedules.

This claim is not patentably distinct from claim 15.  Calling a computer, or a computer program, a “secure messaging platform”, absent any steps or structure, is considered mere labeling and given no patentable weight.  The phrase “for transmission of coordinated resource distribution schedules” consists entirely of intended-use language which is considered but given no patentable weight.  The use of secure requests, which reads on secure network processing, and a database were already included in claim 15.  The reference is provided for the purpose of compact prosecution.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Abate et al. further in view of Lokman et al. further in view of Pointer (U.S. Publication No. 2011/0196795).

These claims are similar so are analyzed together.
With regard to Claim 7:
The system of claim 1, wherein deploying of split resources from a single event execution and object deployment to multiple upstream or downstream entities based on data associated with the secure request for information tag carried along with the resource distribution upon event execution further comprises real-time distribution of resources to one or more accounts associated with the multiple upstream or downstream entities directly from a financial institution.

With regard to Claim 14:
The computer program product of claim 8, wherein deploying of split resources from a single event execution and object deployment to multiple upstream or downstream entities based on data associated with the secure request for information tag carried along with the resource distribution upon event execution further comprises real-time distribution of resources to one or more accounts associated with the multiple upstream or downstream entities directly from a financial institution.

Lowell, Abate and Lokman teach the system of claim 1 and computer program product of claim 8, including the use of data associated with a secure request for information tag as cited above, but do not explicitly teach this claimed distribution, but it is known in the art.  Pointer teaches a financial account and ledger web application [title] which includes “payment schedules”. [0023] It includes “creating an entry in the ledger to represent a transaction that is and will be in the financial institution transactions from the ledger to pay automatically recurring bills and temporary payment schedules”, [pg. 8, claim 3; cf. 0104] Pointer and Lowell are analogous art as each is directed to electronic means for managing payments using payment schedules.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pointer with that of Lowell, Abate and Lokman in order to create schedules which can later be used, as taught by Pointer; further, it is simply a combination of known parts with predictable results, simply creating schedules as taught by Pointer as soon as the relevant information is available and applying Pointer’s disclosed decryption to any information that may have been encrypted; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Response to Arguments
Applicant's arguments filed 24 November 2020 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  It is noted that the present amendment has overcome the rejection made in the prior Office action of certain claims under 35 U.S.C. § 112(b) and that rejection has been withdrawn.  In regard to § 101, the Examiner finds nothing in any claim that “establish[es] a secure network construction” or “create[s] a secure network” at all, and the claims bear no meaningful technical similarity to the cited example, which provided for a form of two-factor authentication.
In regard to the assertion that there are “additional elements or combination of elements that are not well-understood, routine or conventional activity in the field”, the quoted language comes from the Guidance referring to step 2B, which has to do with the inquiry as to whether there are “additional”, that is, non-abstract elements beyond the abstract idea of the claim that, considered individually or in ordered combination, amount to “significantly more” than that abstract idea.  However, the elements that the applicant then recites are within the abstract idea, as the only non-abstract element of any claim is a generic computer with generic computer components, and the Supreme Court established in Alice that this is not, per se, sufficient.
The applicant has not traversed the Examiner’s finding that the claims recite abstraction.  Further, the applicant has not persuasively argued that the claims improve the functioning of a computer, invoke a particular machine, transform matter or go beyond generally linking the abstract idea to a particular technological environment.  As explained in the preceding paragraph, the Examiner is not persuaded by the applicant’s argument about the WURC nature of the abstract steps of the claim; as the Federal Circuit explained in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” [pg. 16]
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12, 15-17 and 19, in regard to rejections made under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims have been amended and the arguments focus primarily on the language added by amendment, for which the reference to Lokman herein, and additional citations to the prior art previously made of record, have been incorporated.  In regard to the fact that “cited portions of Lowell require the supplier to request invoice information”, the Examiner does not see how this is a problem, because the claims of the present invention do not require that a supplier not request invoice information.
The applicant has chosen not to timely traverse, in detail, the bases of rejection of the various dependent claims, so there is no need for further discussion of those claims herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694